           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    BOBBIE SUMMERS,                      )
                                         )
         Plaintiff,                      )
                                         )
    v.                                   )        Case No. CIV-19-610-SM
                                         )
    ANDREW M. SAUL,                      )
    Commissioner of Social               )
    Security Administration,             )
                                         )
         Defendant.                      )

                   MEMORANDUM OPINION AND ORDER

         Bobbie Summers (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 1382c(a)(3)(A). The

parties have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). Docs. 16, 20.

         Plaintiff maintains the ALJ erred by improperly considering the opinion

of a medical provider. After a careful review of the record (AR), the parties’

briefs, and the relevant authority, the Court affirms the Commissioner’s

decision. See 42 U.S.C. § 405(g).1

I.       Administrative determination.

         A.    Disability standard.


1      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the Administrative Record will refer
to its original pagination.
      The   Social   Security   Act   defines   “disability”   as   the   inability

“to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). “This twelve-

month duration requirement applies to the claimant’s inability to engage in

any substantial gainful activity, and not just h[er] underlying impairment.”

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton,

535 U.S. 212, 218-19 (2002)).

      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                       2
      C.    Relevant findings.

            1.     Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 10-22; see 20 C.F.R. § 416.920(a)(4); see also Wall v. Astrue, 561

F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The ALJ

found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            February 3, 2017, the application date;

      (2)   had the severe impairments of obesity, major depressive
            disorder, bipolar disorder, anxiety, and posttraumatic stress
            disorder (PTSD);

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 (RFC) for sedentary
            work with additional restrictions;

      (5)   was unable to perform any past relevant work, but could
            perform jobs that exist in significant numbers in the national
            economy such as product inspector, table worker/sorter, and
            touch-up screener; and thus

      (6)   was not disabled.

AR 13-22.




2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 416.945(a)(1).
                                        3
            2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, so the

ALJ’s unfavorable decision is the Commissioner’s final decision. Id. at 1-6; see

Krauser v. Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” (internal quotation marks and citation omitted)). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issue for judicial review.

      Plaintiff asserts the ALJ erred in her consideration of Brandie Strange,

APRN-CNP’s opinion. Doc. 21, at 7-15.

                                       4
III.   Analysis.

       A.   Other source opinion review standard.

       Ms. Strange is an Advanced Practice Registered Nurse and a Certified

Nurse Practitioner.   See AR 288, 459.     Neither position is considered an

“acceptable medical source,” but they are instead considered “other sources.”

See SSR 06-03p, 2006 WL 2329939, at *2 (Aug. 6, 2006). An ALJ should still

explain the weight given to opinions from other sources, but an ALJ’s

evaluation of an opinion from nonacceptable medical source “is sufficient if it

permits us to ‘follow the adjudicator’s reasoning.’” Keyes-Zachary v. Astrue,

695 F.3d 1156, 1164 (10th Cir. 2012) (quoting SSR 06-03p, 2006 WL 2329939,

at *6); accord Carr v. Comm’r, 734 F. App’x 606, 609 (10th Cir. 2018); see also

SSR 06-03p, 2006 WL 2329939, at *6 (“[T]he adjudicator generally should

explain the weight given to opinions from these ‘other sources,’ or otherwise

ensure that the discussion of the evidence in the determination or decision

allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning

. . . .”). The Court analyzes the ALJ’s consideration of Ms. Strange’s opinion

under this framework.

       B.   Ms. Strange’s opinion.

       Ms. Strange completed a Mental RFC Assessment form on June 21, 2018.

AR 457-59. In Section I of the form, Ms. Strange assessed Plaintiff in twenty

areas in the following categories: understanding and memory; sustained

                                      5
concentration and persistence; social interaction; and adaptation. Id. at 457-

58. According to Ms. Strange, Plaintiff was markedly limited (the highest level

of limitation on the form) in thirteen areas, moderately limited in five areas,

and not significantly limited in the remaining two areas. Id. In Section III of

the form, Ms. Strange stated: “[Plaintiff] suffers from extreme anxiety, unable

to take criticism, tearful when challenged, unable to follow detailed

instructions, become[s]overwhelmed easy and has difficulty using coping tools

during panic.” Id. at 459.

      C.    The ALJ did not err in weighing Ms. Strange’s opinion.

      The ALJ weighed Ms. Strange’s opinion as follows:

      On June 21, 2018, Ms. Strange completed a Mental [RFC]
      Assessment. Ms. Strange reported that [Plaintiff] suffers from
      extreme anxiety, unable to take criticism, tearful when challenged,
      unable to follow detailed instructions, becomes overwhelmed
      easily, and has difficulty using coping tools during panic. The
      [ALJ] considered, but gives minimal weight to the opinion of Ms.
      Strange, APRN-CNP, as not an “acceptable medical source” and 13
      “marked” limitations are not supported by the record, treatment
      notes, activities of daily living, etc.

Id. at 19 (internal citation omitted).    The ALJ’s reasoning for assigning

minimal weight was proper.

            1.    Plaintiff seeks a reconsideration of the evidence.

      Plaintiff asserts the ALJ erred because the record substantiates Ms.

Strange’s findings. Doc 21, at 12-15. First, Plaintiff argues the ALJ erred by

affording greater weight to the non-examining State agency consultants’

                                      6
opinions because “she did not explain how these opinions could represent the

record in light of the six disabling opinions from [Plaintiff’s] treating

providers.” Id. at 12. But the ALJ explained the reasons she gave no weight

to the opinions that Plaintiff was disabled. AR 18-20. The undersigned will

not reweigh the evidence absent a claim of legal error. See Newbold, 718 F.3d

at 1262.

      Plaintiff cites treatment records attempting to show that the record

substantiated Ms. Strange’s opinion.       For example, Plaintiff cites records

showing that she was tearful, appeared sad and depressed, reported increased

anxiety and distractibility, had not driven in a long time, did not leave the

house alone because she got lost, and had crying episodes. Doc. 21, at 13 (citing

AR 294, 297, 327, 411, 415, 427). But the ALJ considered Plaintiff’s testimony

in which she made similar reports. See AR 16-17. And while the ALJ did not

specifically reference a score of 17 on a PHQ-9 test which “indicat[ed] moderate

depressive symptoms,” id. at 411, the ALJ referenced a diagnosis of “major

depressive disorder, recurrent, moderate” on the same date. Id. at 19.

      Plaintiff further asserts her daily activities were consistent with Ms.

Strange’s opinion. Doc. 21, at 14-15. In support, she cites portions of her

testimony and function report. Id. (citing AR 57-58, 245-50). The ALJ did not

ignore such evidence, as she listed various activities from Plaintiff’s function

report and Plaintiff’s testimony, including most of those listed by Plaintiff in

                                       7
her brief.3 AR 15-16. Although Plaintiff asserts the ALJ should have come to

a different conclusion after analyzing Plaintiff’s daily activities and the

medical record, the Court cannot reweigh the evidence.4

      Plaintiff also asserts Ms. Strange “was in the best position to provide an

opinion of [Plaintiff’s] functioning as she was [Plaintiff’s] treating provider for

at least a year and a half” and her “opinion was based on the longitudinal

record and her personal encounters with [Plaintiff], making the opinion

deserving of more significant weight.” Doc. 21, at 9. But this also amounts to

a request to have the Court reweigh the evidence.

            2.     The ALJ incorporated            Ms.    Strange’s    moderate
                   limitations.

      Plaintiff also argues the ALJ did not sufficiently address Ms. Strange’s

moderate limitations. Id. at 10. Ms. Strange found Plaintiff was moderately



3     Although Plaintiff contends “the ALJ failed to explain what specific
evidence was inconsistent with [Ms.] Strange’s opinion,” Doc. 21, at 12, the ALJ
discussed the evidence from the record and Plaintiff’s activities of daily living
throughout the opinion in a way that allows the undersigned to follow the
ALJ’s reasoning.

4     Plaintiff notes that it is “unclear what ‘etc.’ meant to support the ALJ’s
findings.” Doc. 21, at 12. This point is well taken, as the vague term does not
allow a subsequent reviewer to follow the ALJ’s reasoning. But, because the
ALJ also relied on Plaintiff’s activities of daily living and treatment notes, the
Court could evaluate the ALJ’s decision. See Bainbridge v. Colvin, 618 F. App’x
384, 390 (10th Cir. 2015) (“But even if this reason was improper, the other
reasons the ALJ gave were more than sufficient for [the weight given to Ms.
Strange’s] opinion.”).
                                        8
limited in the following areas: the ability to carry out very short and simple

instructions; the ability to sustain an ordinary routine without special

supervision; the ability to make simple work-related decisions; the ability to

ask simple questions or request assistance; and the ability to set realistic goals

or make plans independently of others. AR 457-58.

      Plaintiff asserts that although the ALJ cited the record, treatment notes,

and activities of daily living as reasons for giving minimal weight to the

marked opinions, the ALJ only relied on Ms. Strange not being an acceptable

medical source for giving minimal weight to the rest of the opinion. Doc. 21,

at 10. Plaintiff contends it was error to reject the moderate limitations solely

on the basis of Ms. Strange not being an acceptable medical source.            Id.

Further, she contends if the ALJ adopted Ms. Strange’s moderate limitations,

she would be unable to perform unskilled work, as unskilled work requires

Plaintiff to understand, carry out, and remember simple instructions, respond

appropriately to supervision, coworkers, and usual work situations, and deal

with changes in a routine work setting. Id. at 10-11 (citing SSR 85-15, 1985

WL 56857, at *4 (Jan. 1, 1985)).

      The Commissioner argues that the ALJ “incorporated into the [RFC]

assessment the ‘moderate’ limitations Ms. Strange suggested.” Doc. 27, at 12.

The Commissioner cites the Paragraph B criteria, noting that a moderate

limitation means that a claimant’s “functioning in this area independently,

                                        9
appropriately, effectively, and on a sustained basis is fair.” 20 C.F.R. § Pt. 404,

Subpt. P, App. 1, § 12.00(F)(2)(c). Therefore, the Commissioner asserts the

ALJ’s mental RFC assessment—limiting Plaintiff to performing simple and

routine tasks involving no interaction with the general public, and no more

than occasional, superficial interaction with co-workers and supervisors—

accounted for Ms. Strange’s moderate limitations.

      An ALJ need not repeat verbatim moderate limitations, but may

incorporate them by limiting Plaintiff to particular types of work activity:

      The administrative law judges in Lee [v. Colvin, 631 F. App’x 538
      (10th Cir. 2015)] and in our case did not repeat the moderate
      limitations assessed by the doctor. But both administrative law
      judges incorporated these limitations by stating how the claimant
      was limited in the ability to perform work-related activities.

      This approach is acceptable in our circuit, for we have held in a
      published opinion that an administrative law judge can account for
      moderate limitations by limiting the claimant to particular kinds
      of work activity. See Vigil v. Colvin, 805 F.3d 1199, 1204 (10th Cir.
      2015) (“[T]he [administrative law judge] accounted for [the
      claimant’s] moderate concentration, persistence, and pace
      problems in his [assessment of residual functional capacity] by
      limiting [the claimant] to unskilled work.”). In Lee[], we applied
      this approach, concluding that the administrative law judge did
      not err by incorporating the moderate limitations in restricting the
      claimant in jobs involving complex tasks, close supervision, or
      meaningful interaction with supervisors or peers.

Smith v. Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016) (emphasis added); see

also McCutcheon v. Berryhill, 2017 WL 1744130, at *1, *4 (W.D. Okla. Mar. 31,

2017) (recommending affirming an ALJ’s decision where the RFC limited


                                        10
claimant to “simple tasks with routine supervision” and doctor found moderate

limitations in the ability to understand and remember very short and simple

instructions, the ability to sustain an ordinary routine without special

supervision, and the ability to set realistic goals or make plans independently

of others), adopted, 2017 WL 1743857 (W.D. Okla. May 3, 2017). Here, the

ALJ similarly incorporated the moderate limitations by limiting Plaintiff to

the performance of simple and routine tasks involving no interaction with the

general public and no more than occasional, superficial interaction with co-

workers and supervisors.

      Furthermore, the Court notes that Ms. Strange assessed moderate

limitations in Section I of the Mental RFC Assessment. AR 457-58. But “it is

the Section III narrative assessments that document the RFC.”          Webb v.

Comm’r, 750 F. App’x 718, 722 (10th Cir. 2018). While an ALJ cannot ignore

moderate limitations from Section I of the Mental RFC Assessment, “[i]f a

consultant’s Section III narrative fails to describe the effect of a Section I

limitation or contradicts a Section I limitation, then the [Mental RFC

Assessment] is not substantial evidence to support an RFC.” Id. Here, the

only functional limitation Ms. Strange assessed in Section III that related to

Section I’s moderate limitations was Plaintiff’s inability to follow detailed

instructions. AR 459. Thus, Ms. Strange’s assessment is consistent with the

limitation to simple and routine tasks. As a result, the ALJ’s interpretation of

                                      11
Ms. Strange’s findings and the RFC are not inconsistent with the unskilled

work the ALJ found Plaintiff could perform.

IV.   Conclusion.

      Based on the above, the court affirms the Commissioner’s decision.

      ENTERED this 6th day of April, 2020.




                                     12
